     Case 2:18-cr-00256-JCM-VCF
           Case 2:18-cr-00256-JCM-VCF
                                 Document
                                      Document
                                          146-1 *SEALED*
                                                 149 Filed 06/08/20
                                                            Filed 05/07/20
                                                                     Page 1Page
                                                                            of 1 1 of 1




 1

 2

 3

 4

 5
                       IN THE UNITED STATES DISTRICT COURT
 6
                                    DISTRICT OF NEVADA
 7
      United States of America,                  ) Case No. 2:18-cr-256
 8                                               )
                            Plaintiff,           )
 9                                               ) ORDER
      vs.                                        )
10                                               )
      Douglas Haig,                              )
11                                               )
                           Defendant.            )
12                                               )
13
            Upon Motion of the Defendant, and good cause appearing,
14
            THEREFORE, IT IS ORDERED that the Defendant’s Motion to Seal is
15
      granted.
16
            IT IS FURTHER ORDERED that the Defendant’s Submission of Letters and
17
      Report for Consideration at Sentencing be filed under seal.
18                 June 8, 2020.
            DATED: May        , 2020.
19

20

21

22

23                                                 Honorable Judge James C. Mahan
                                                   United States District Court
24

25

26
